Citation Nr: 1537087	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for instability of the left knee, status post residual of a fractured left patella.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee, status post residual of a fractured left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty service from January 1974 to March 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A claimant or his representative must file a notice of disagreement within one year from the date the RO mailed its rating decision. 38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within this amount of time, the RO's decision becomes final and binding based on the evidence of record when the decision was made.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

Here, the Veteran filed his notice of disagreement in September 2011 which, in pertinent part, indicated that the Veteran disagreed with the RO's assignment of a 20 percent rating for the "left knee condition" and the 10 percent rating for osteoarthritis of the left knee.  Thereafter, the RO issued a statement of the case pertaining to these two issues in March 2013.  The Veteran filed his substantive appeal (VA Form 9) in May 2013, but at that time indicated that he was not appealing the "rating granted, I am appealing and disagree with the dates in which my claim was granted."  "My appeal was submitted in July 2009, my claim was granted from January 2011..."  The RO continued to proceed with the adjudication of the increased rating claims for the left knee and the claims were thereafter transferred to the Board.  In a July 2015 appellant's brief, the Veteran's representative referenced the Veteran's VA Form 9 dated in May 2013 indicating disagreement with the effective date and noted that the RO had not issued a statement of the case with respect to that matter.  However, the Board finds that the Veteran's disagreement with the effective date was not timely filed.  The mere mention of this additional claim on the VA Form 9 concerning his claim for an earlier effective date for the grant of a 20 percent rating for instability of the left knee is not tantamount or in sufficient time to also initiate a timely appeal of this claim to the Board and, in turn, require the Board to remand this tinnitus claim for issuance of a statement of the case concerning this claim.  Only had the VA Form 9 been timely filed, if accepted alternatively as an notice of disagreement concerning the earlier effective date claim, would the Board then be obligated to remand, rather than refer, this claim for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to an effective date earlier than January 5, 2011, for the grant of a 20 percent rating for instability of the left knee, is referred to the RO for appropriate action.  


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant, through his authorized representative, has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


